


AVAGO TECHNOLOGIES LIMITED
2009 EQUITY INCENTIVE AWARD PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT
(SELL TO COVER)

Avago Technologies Limited, a company organized under the laws of Singapore (the
“Company”), pursuant to its 2009 Equity Incentive Award Plan, as amended from
time to time (the “Plan”), hereby grants to the individual (“Participant”)
listed in Section A (the “Award Summary”) of the Online Award Acceptance page
(the “Award Acceptance Page”) of the Company’s Equity Incentive Award Plan
website administered by Morgan Stanley Smith Barney (“Plan Website”) to which
this Restricted Share Unit Award Agreement (this “Agreement”) is posted, an
award of restricted share units (“Restricted Share Units” or “RSUs”). Each
Restricted Share Unit represents the right to receive one ordinary share of the
Company (an “Ordinary Share”) upon vesting of the Restricted Share Unit. This
award of Restricted Share Units is subject to all of the terms and conditions
set forth in this Agreement, the special provisions for Participant’s country of
residence, if any, attached hereto as Exhibit A, the Plan and the Plan Website,
each of which are incorporated herein by reference.
Withholding Tax: Participant understands that by accepting this award of
Restricted Stock Units on the Award Acceptance Page, Participant is
affirmatively agreeing to the following (a “Sell to Cover”):
Sell to Cover: Upon vesting of RSUs and release of the resulting Ordinary
Shares, the Company, on the Participant’s behalf, will instruct Morgan Stanley
Smith Barney or such other agent instructed by the Company from time to time
(collectively, the “Agent”) to sell that number of such Ordinary Shares
determined in accordance with Section 2.6 of this Agreement as may be necessary
to satisfy any resulting withholding tax obligations on the Company, and the
Agent will remit the cash proceeds of such sale to the Company. The Company
shall then make a cash payment equal to the required tax withholding from the
cash proceeds of such sale directly to the appropriate taxing authorities.
BY ACCEPTING THIS AWARD OF RESTRICTED STOCK UNITS, PARTICIPANT CONSENTS TO THE
USE AND SHARING OF PARTICIPANT'S PERSONAL DATA AS SET FORTH IN THE APPLICABLE
PROVISIONS IN EXHIBIT A
ARTICLE I
GENERAL
1.1    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan.
(a)    “Termination of Consultancy” shall mean the time when the engagement of
Participant as a Consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death, disability, or retirement, but excluding: (a)
terminations where there is a simultaneous employment or continuing employment
of Participant by the Company or any Subsidiary, and (b) terminations where
there is a simultaneous re-establishment of a consulting relationship or
continuing consulting relationship between Participant and the Company or any
Subsidiary. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation,

1


 

--------------------------------------------------------------------------------




the question of whether a particular leave of absence constitutes a Termination
of Consultancy. Notwithstanding any other provision of the Plan, the Company or
any Subsidiary has an absolute and unrestricted right to terminate a
Consultant’s service at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in writing.
(b)    “Termination of Directorship” shall mean the time when Participant, if he
or she is or becomes a Non-Employee Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Non-Employee Directors.
(c)    “Termination of Employment” shall mean the time when the
employee-employer relationship between Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of Participant by the Company
or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between Participant and the Company or any Subsidiary. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.
(d)    “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
1.2    General. Each Restricted Share Unit shall constitute a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding Ordinary Share (subject to adjustment as provided in Section 14.2 of
the Plan) solely for purposes of the Plan and this Agreement. The Restricted
Share Units shall be used solely as a device for the determination of the
payment to eventually be made to the Participant if such Restricted Share Units
vest pursuant to Section 2.3. The Restricted Share Units shall not be treated as
property or as a trust fund of any kind.
1.3    Incorporation of Terms of Plan. RSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II


GRANT OF RESTRICTED SHARE UNITS
2.1    Grant of RSUs. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Award
Summary (the “Grant Date”), the Company grants to Participant an award of RSUs
as set forth in the Award Summary.
2.2    Company’s Obligation to Pay. Each RSU has a value equal to the Fair
Market Value of an Ordinary Share on the date it becomes vested. Unless and
until the RSUs will have vested in the manner set forth in Article II hereof,
Participant will have no right to payment of any such RSUs. Prior to actual
payment of any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.

2


 

--------------------------------------------------------------------------------




2.3    Vesting Schedule. Subject to Section 2.4, the RSUs awarded hereby will
vest and become nonforfeitable with respect to the applicable portion thereof
according to the vesting schedule set forth on the Award Summary (the “Vesting
Schedule”), subject to Participant’s continued employment or services through
such dates, as a condition to the vesting of the applicable installment of the
RSU and the rights and benefits under this Agreement. Unless otherwise
determined by the Administrator, partial employment or service, even if
substantial, during any vesting period will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a Termination of Services as provided in Section 2.4 below or
under the Plan.
2.4    Change in Control Treatment. In the event the successor corporation in a
Change in Control refuses to assume or substitute for the RSUs in accordance
with Section 14.2 of the Plan, the RSUs will vest as of immediately prior to
such Change in Control.
2.5    Forfeiture, Termination and Cancellation upon Termination of Services.
Upon Participant’s Termination of Services for any or no reason, the
then-unvested RSUs subject to this Agreement (after giving effect to any
accelerated vesting pursuant to Section 2.4) will thereupon be automatically
forfeited, terminated and cancelled as of the applicable termination date
without payment of any consideration by the Company, and Participant, or
Participant’s beneficiary or personal representative, as the case may be, shall
have no further rights hereunder.
2.6    Payment after Vesting.
(a)    On the tenth (10th) day following the vesting of any Restricted Share
Units pursuant to Section 2.3, 2.4 or 3.2, the Company shall deliver to the
Participant a number of Ordinary Shares (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its sole discretion) equal to the number of
Restricted Share Units subject to this award that vest on the applicable vesting
date, unless such Restricted Share Units terminate prior to the given vesting
date pursuant to Section 2.5. Notwithstanding the foregoing, in the event
Ordinary Shares cannot be issued because of the failure to meet one or more of
the conditions set forth in Section 2.8(a), (b) or (c) hereof, then the Ordinary
Shares shall be issued pursuant to the preceding sentence as soon as
administratively practicable after the Administrator determines that Ordinary
Shares can again be issued in accordance with Sections 2.8(a), (b) and (c)
hereof. Notwithstanding any discretion in the Plan, the Award Summary or this
Agreement to the contrary, upon vesting of the RSUs, Ordinary Shares will be
issued as set forth in this section. In no event will the RSUs be paid to
Participant in the form of cash.


(b)     Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment by Participant of any sums required by
applicable law to be withheld with respect to the grant of RSUs or the issuance
of Ordinary Shares. Such payment shall be made by using a Sell to Cover. By
accepting this award of RSUs, Participant has agreed to Sell to Cover to satisfy
any tax withholding obligations and Participant hereby acknowledges and agrees:
(i)     Participant hereby appoints the Agent as the Participant’s agent and
directs the Agent to (1) sell on the open market at the then prevailing market
price(s), on Participant’s behalf, as soon as practicable on or after the date
Ordinary Shares vest, that number (rounded up to the next whole number) of the
Ordinary Shares so vesting necessary to generate proceeds to cover (x) any tax
withholding obligations incurred by the Company with respect to such vesting and
(y) all applicable fees and commissions due to, or required to be collected by,
the Agent with respect thereto and (2) in the Company’s discretion, apply any
remaining funds to Participant’s federal tax withholding or remit such remaining
funds to the Participant.

3


 

--------------------------------------------------------------------------------




(ii)    Participant hereby authorizes the Company and the Agent to cooperate and
communicate with one another to determine the number of Ordinary Shares that
must be sold pursuant to subsection (i) above.
(iii)    Participant understands that the Agent may effect sales as provided in
subsection (i) above in one or more sales and that the average price for
executions resulting from bunched orders will be assigned to Participant’s
account. In addition, Participant acknowledges that it may not be possible to
sell Ordinary Shares as provided by in subsection (i) above due to (1) a legal
or contractual restriction applicable to the Agent, (2) a market disruption, or
(3) rules governing order execution priority on the national exchange where the
Ordinary Shares may be traded. In the event of the Agent’s inability to sell
Ordinary Shares, Participant will continue to be responsible for the timely
payment to the Company and/or its affiliates of all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld, including but not limited to those amounts specified in subsection (i)
above.
(iv)     Participant acknowledges that regardless of any other term or condition
of this Section 2.6(b), the Agent will not be liable to Participant for (1)
special, indirect, punitive, exemplary, or consequential damages, or incidental
losses or damages of any kind, or (2) any failure to perform or for any delay in
performance that results from a cause or circumstance that is beyond its
reasonable control.
(v)     Participant hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 2.6(b). The Agent is a
third-party beneficiary of this Section 2.6(b).
(vi)     This Section 2.6(b) shall terminate not later than the date on which
all tax withholding obligations arising in connection with the vesting of the
RSUs have been satisfied.
The Company shall not be obligated to deliver any new certificate representing
Ordinary Shares to Participant or Participant’s legal representative or enter
such Ordinary Share in book entry form unless and until Participant or
Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the grant of the RSUs or the issuance of
Ordinary Shares.
2.7    Rights as Shareholder. The holder of the RSUs shall not be, nor have any
of the rights or privileges of, a shareholder of the Company, including, without
limitation, any dividend rights and voting rights, in respect of the RSUs and
any Ordinary Shares underlying the RSUs and deliverable hereunder unless and
until such Ordinary Shares shall have been actually issued by the Company and
held of record by such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Ordinary Shares are issued, except as provided in
Section 14.2 of the Plan.


2.8    Conditions to Delivery of Ordinary Shares. Subject to Section 11.4 of the
Plan, the Ordinary Shares deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued Ordinary Shares or issued Ordinary
Shares which have then been reacquired by the Company. Such Ordinary Shares
shall be fully paid and nonassessable. The Company shall not be required to
issue or deliver any Ordinary Shares deliverable hereunder or portion thereof
prior to fulfillment of all of the following conditions:

4


 

--------------------------------------------------------------------------------






(a)    The admission of such Ordinary Shares to listing on all stock exchanges
on which the Ordinary Shares are then listed;


(b)    The completion of any registration or other qualification of such
Ordinary Shares under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable;


(c)    The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;


(d)    The receipt by the Company of full payment for such Ordinary Shares,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 2.6 hereof; and


(e)    The lapse of such reasonable period of time following the vesting of any
Restricted Share Units as the Administrator may from time to time establish for
reasons of administrative convenience.
ARTICLE III
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the RSUs.
3.2     Adjustments Upon Specified Events. The Administrator may accelerate
payment and vesting of the Restricted Share Units in such circumstances as it,
in its sole discretion, may determine. In addition, upon the occurrence of
certain events relating to the Ordinary Shares contemplated by Section 14.2 of
the Plan (including, without limitation, an extraordinary cash dividend on such
Ordinary Shares), the Administrator shall make such adjustments the
Administrator deems appropriate in the number of Restricted Share Units then
outstanding and the number and kind of securities that may be issued in respect
of the Restricted Share Units. The Participant acknowledges that the RSUs are
subject to modification and termination in certain events as provided in this
Agreement and Article 14 of the Plan.
3.3    Grant is Not Transferable. During the lifetime of Participant, this grant
and the rights and privileges conferred hereby will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the RSUs, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, the
RSUs and the rights and privileges conferred hereby immediately will become null
and void. Notwithstanding anything herein to the contrary, this Section 3.3
shall not prevent transfers by will or applicable laws of descent and
distribution.

5


 

--------------------------------------------------------------------------------




3.4    Binding Agreement. Subject to the limitation on the transferability of
the RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
3.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at the Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.5, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
3.6    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.7    Governing Law; Severability. The laws of the State of California shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.8    Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
3.9    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the RSUs in any material way without the prior written consent
of the Participant.
3.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.3 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.
3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.





6


 

--------------------------------------------------------------------------------




3.12    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an employee
or other service provider of the Company or any of its Subsidiaries.
3.13    Entire Agreement. The Plan, the Award Summary and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof. In the event Participant is party to a
Management Shareholders Agreement with the Company, the Shares subject to the
RSUs shall not be subject to such Management Shareholders Agreement and the
provisions of this Agreement shall supersede any competing provisions of any
such Management Shareholders Agreement.
3.14    Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Award Summary or this
Agreement, if at any time the Administrator determines that the RSUs (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, this Agreement or the Award Summary or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate either for the RSUs to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
3.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Ordinary Shares as a general unsecured
creditor with respect to RSUs, as and when payable hereunder.


3.16    Additional Terms for Participants Providing Services Outside the United
States. To the extent the Participant provides services to the Company in a
country other than the United States, the RSUs shall be subject to such
additional or substitute terms as shall be set forth for such country in Exhibit
A attached hereto. If Participant relocates to one of the countries included in
Exhibit A during the life of the RSUs, the special provisions for such country
shall apply to Participant, to the extent the Company determines that the
application of such provisions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. In addition, the Company
reserves the right to impose other requirements on the RSUs and the Ordinary
Shares issued upon vesting of the RSUs, to the extent the Company determines it
is necessary or advisable in order to comply with local laws or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


* * * * *
By selecting the box in Section B of the Award Acceptance Page acknowledging
that Participant has read all of the documents included in Section B,
Participant agrees to be bound by the terms and conditions of the Plan, the
Agreement, Exhibit A (the special provisions for Participant’s country of
residence, if any)

7


 

--------------------------------------------------------------------------------




and the Plan Website. Participant has reviewed the Agreement, the Plan and the
Plan Website in their entirety, including Exhibit A, and fully understands all
provisions of this Agreement, the Plan Website and the Plan. Additionally, by
selecting the box in Section B of the Award Acceptance Page acknowledging that
Participant has read all the documents included in Section B, Participant agrees
that Participant has read, fully understands and agrees to abide by the terms of
the Company’s Insider Trading Policy and has read and fully understands the Plan
Prospectus and Prospectus Supplement, if applicable, each of which is posted in
Section B of the Award Acceptance Page. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Plan Website or the
Agreement (including Exhibit A).



8


 

--------------------------------------------------------------------------------




EXHIBIT A
TO AVAGO TECHNOLOGIES LIMITED
2009 EQUITY INCENTIVE AWARD PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT




This Exhibit A to the Avago Technologies Limited 2009 Equity Incentive Award
Plan (the “Plan”) Restricted Share Unit Award Agreement (the “Agreement”)
includes special terms and conditions applicable to Participants providing
services to the Company in the countries below. These terms and conditions are
in addition to those set forth in the Agreement and to the extent there are any
inconsistencies between these terms and conditions and those set forth in the
Agreement, these terms and conditions shall prevail. Any capitalized term used
in this Exhibit A without definition shall have the meaning ascribed to such
term in the Plan or the Agreement, as applicable.
Each Participant is advised to seek appropriate professional advice as to how
the relevant exchange control and tax laws in the Participant’s country may
apply to the Participant’s individual situation.

A-1




SV\843023.12 Avago Form RSU Agreement